DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0023, line 3, “damages” should be “damaged”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandman et al. (U.S. Patent No. 9,551,505) in view of Hinden (U.S. Patent No. 4,183,557).
In regards to claim 1, Sandman discloses: 
A duct clamp assembly (see figs. 2-5A) comprising: 
a clamp (considered as 189 and 184 in fig. 13A) configured to apply pressure around a connection point of two duct segments (see fig. 11); and 
a gasket (196, fig. 15) positioned on an inner surface of the clamp and comprises a body (see fig. 1), 
but does not explicitly disclose: 
wherein the gasket comprises a body made of a foam and a layer made of a solid polymer, wherein the layer extends around an outer surface of the body.
However, Hinden discloses a gasket (10, fig. 1) between adjacent ducts (23 and 24, fig. 2) are known to comprise a rubberized layer (combination of 18 and 19 in fig. 3; see col. 3, lines 8-11) and a body (20, fig. 3) made of polyurethane foam (see col. 3, lines 12-15),
wherein the layer extends around an outer surface of the body (see fig. 3),
wherein the gasket provides the benefit of vibration dampening (see col. 2, lines 50-60). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the gasket of Sandman such that the body is made of polyurethane foam with the provision of a layer made of a rubberized material extended around an outer surface of the body to provide the benefit of vibration dampening in the ducts, as taught by Hinden (see col. 3, lines 12-15).

In regards to claim 2, Sandman in view of Hinden discloses:
The duct clamp assembly of claim 1, but does not explicitly disclose the layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm.
However, while Sandman in view of Hinden does not expressly disclose “layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm”, the “thickness” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sandman in view of Hinden to have the “layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm”, as the “thickness” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 5, Sandman in view of Hinden discloses: 
The duct clamp assembly of claim 1, but does not explicitly disclose the gasket has a rectangular cross section (see fig. 5A of Sandman).
However, Sandman discloses that clamps are known to have multiple different cross sections that are comprise a gasket (see figs. 12A-12Q of the 20090083962 reference in Sandman; see col. 8, lines 37-41) such that cross section of the clamps and gasket are square  (see fig. 12G of the 962’ reference in Sandman).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the clamp and gasket of Sandman to have a known square cross-section as opposed to a known circular cross section because there are a finite number of identified and predicable solutions taught by Sandman where one of ordinary skill in the art could have use either a circular or square cross section for the gasket and clamp. 
Additionally, it appears that the only difference between the square-shaped clamp and gasket and the circular-shaped clamp and gasket in the instant application is a difference of shape and a change of shape of the clamp would provide no functional difference and either shape would work equally as well. 
Lastly, a change of shape has been held as being obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).

In regards to claim 6, Sandman in view of Hinden discloses: 
The duct clamp assembly of claim 5, wherein the gasket has thickness and width, 
but does not explicitly disclose: 
the thickness is in a range of about 0.0625 inch to about 0.500 inch (1.5 mm to 12.7 mm) and a width in a range of about 0.25 inch to about 0.75 inch (6.3 mm to 19.1 mm).
However, while Sandman in view of Hinden does not expressly disclose “gasket has thickness in a range of about 0.0625 inch to about 0.500 inch (1.5 mm to 12.7 mm) and a width in a range of about 0.25 inch to about 0.75 inch (6.3 mm to 19.1 mm)”, the “thickness” and “width” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sandman in view of Hinden to have the “gasket has thickness in a range of about 0.0625 inch to about 0.500 inch (1.5 mm to 12.7 mm) and a width in a range of about 0.25 inch to about 0.75 inch (6.3 mm to 19.1 mm)”, as the “thickness” and “width” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 7, Sandman in view of Hinden further discloses: 
The duct clamp assembly of claim 1, wherein the clamp comprises: 
a ring-shaped (see fig. 3 of Sandman) member having a first end facing a second end (see fig. 3 of Sandman, where there are two ends facing each other); and 
a latch (see near element 50 in fig. 3 of Sandman) comprising a first portion coupled to an outer surface of the ring-shaped member proximate the first end (see fig. 3 of Sandman where there is a pin connecting the latch to the outer surface of clamp) and 
a second portion coupled to the outer surface of the ring- shaped member proximate the second end (see fig. 3 of Sandman where there is a pin connecting another end of the latch on the outer surface near the second end).

	In regards to claim 8, Sandman in view of Hinden further discloses: 
The duct clamp assembly of claim 7, wherein the latch further comprises: 
at least one bar member that is pivotally connected to the first portion (see fig. 3 of Sandman, where there is a bar connecting to a handle); and 
a handle pivotally connected to the at least one bar member (see fig. 3 of Sandman, where a handle is connected to the bar).

In regards to claim 11, Sandman in view of Hinden further discloses:
The duct clamp assembly of claim 7, wherein the ring-shaped member has a U-shaped cross section (see fig. 12G of the 962’ reference in Sandman) and the gasket is placed in the U-shaped cross-section.

In regards to claim 12, Sandman in view of Hinden discloses:
A method for clamping two segments of duct together, the method comprising: 
placing a duct clamp (50, fig. 3) assembly around a connection point of the two segments of duct; and 
compressing a gasket of the duct clamp assembly against the connection point (see fig. 4), 
but does not explicitly disclose: 
wherein the gasket comprises a body made of a foam and a layer made of a solid polymer, wherein the layer extends around an outer surface of the body.
However, Hinden discloses a gasket (10, fig. 1) between adjacent ducts (23 and 24, fig. 2) are known to comprise a rubberized layer (combination of 18 and 19 in fig. 3; see col. 3, lines 8-11) and a body (20, fig. 3) made of polyurethane foam (see col. 3, lines 12-15),
wherein the layer extends around an outer surface of the body (see fig. 3),
wherein the gasket provides the benefit of vibration dampening (see col. 2, lines 50-60). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the gasket of Sandman such that the body is made of polyurethane foam with the provision of a layer made of a rubberized material extended around an outer surface of the body to provide the benefit of vibration dampening in the ducts, as taught by Hinden (see col. 3, lines 12-15).

In regards to claim 14, Sandman in view of Hinden discloses:
The method of claim 12, but does not explicitly disclose the layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm.
However, while Sandman in view of Hinden does not expressly disclose “layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm”, the “thickness” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sandman in view of Hinden to have the “layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm”, as the “thickness” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 15, Sandman in view of Hinden discloses:
The method of claim 12, but does not explicitly disclose the gasket has a rectangular cross section, a thickness in a range of about 0.0625 inch to about 0.500 inch (1.5 mm to 12.7 mm), and a width in a range of about 0.25 inch to about 0.75 inch (6.3 mm to 19.1 mm).
In regards to the rectangular cross-section, Sandman discloses that clamps are known to have multiple different cross sections that are comprise a gasket (see figs. 12A-12Q of the 20090083962 reference in Sandman; see col. 8, lines 37-41) such that cross section of the clamps and gasket are square  (see fig. 12G of the 962’ reference in Sandman).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the shape of the clamp and gasket of Sandman to have a known square cross-section as opposed to a known circular cross section because there are a finite number of identified and predicable solutions taught by Sandman where one of ordinary skill in the art could have use either a circular or square cross section for the gasket and clamp. 
Additionally, it appears that the only difference between the square-shaped clamp and gasket of the prior art and the circular-shaped clamp and gasket in the instant application is a difference of shape and a change of shape of the clamp would provide no functional difference and either shape would work equally as well. 
Lastly, a change of shape has been held as being obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
In regards to the thickness and width of the gasket, while Sandman in view of Hinden does not expressly disclose “gasket has thickness in a range of about 0.0625 inch to about 0.500 inch (1.5 mm to 12.7 mm) and a width in a range of about 0.25 inch to about 0.75 inch (6.3 mm to 19.1 mm)”, the “thickness” and “width” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sandman in view of Hinden to have the “gasket has thickness in a range of about 0.0625 inch to about 0.500 inch (1.5 mm to 12.7 mm) and a width in a range of about 0.25 inch to about 0.75 inch (6.3 mm to 19.1 mm)”, as the “thickness” and “width” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sandman in view of Hinden as applied to claim 1 above and in further view of Alanto (https://www.alanto.co.uk/latest/news/what-is-epdm-rubber-used-for) and Foam Fabricating (https://www.foamfabricating.net/urethane-foam/).
In regards to claim 3, Sandman in view of Hinden discloses: 
The duct clamp assembly of claim 1, 
wherein the solid polymer is a rubberized material (see fig. 3 of Hinden), and 
wherein the foam is a polyurethane foam (see fig. 3 of Hinden),
but does not explicitly disclose the solid polymer is an ethylene propylene diene monomer (EPDM) rubber, and 
wherein the foam is a urethane foam.
However, Alanto discloses that EPDM rubber is known to have a low electrical conductivity and is also steam and water resistant which makes it the best choice when working with air conditioning, heating and ventilation (https://www.alanto.co.uk/latest/news/what-is-epdm-rubber-used-for), and
Foam Fabricating discloses that Urethane foam is a known polyurethane-based substance that can be stiff or flexible and is utilized in various industries (https://www.foamfabricating.net/urethane-foam/).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use a known solid polymer such as EPDM rubber and a known foam such as urethane foam on the gasket of Sandman in view of Hinden because EPDM rubber is a great material to use in HVAC systems AND urethane foam is a substance that can be either stiff or flexible as taught by both Alanto and Foam Fabricating, respectfully.
In addition, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

In regards to claim 4, Sandman in view of Hinden and Alanto and Foam Fabricating discloses:
The duct clamp assembly of claim 3, wherein the layer of the solid polymer is derived from heating a sacrificial layer of the body.
It is noted that “the layer of the solid polymer is derived from heating a sacrificial layer of the body” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

Claim(s) 9-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandman in view of Hinden as applied to claim 8 above and in further view of Siblik (U.S. Patent No. 4,413,850).
	In regards to claim 9, Sandman in view of Hinden discloses: 
The duct clamp assembly of claim 8, but does not disclose the latch comprising a bridge. 
However, Siblik discloses a similar device (see figs. 1-8) comprising a latch system, 
wherein the latch system comprises a latch (see fig. 4) which further comprises a bridge member (41, fig. 4) connected to a second portion of the latch, 
wherein the latch system further comprises a handle (31, fig. 4) that is configured to receive the bridge member into an under side of the handle (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the known latch system of Sandman with the known latch system of Siblik to provide the benefit of unwanted ring opening movement (see col. 1, lines 38-42) AND because both latch systems are used for the same purpose and the results of the substitution would have been reasonably predictable.

	In regards to claim 10, Sandman in view of Hinden and Siblik further discloses: 
The duct clamp assembly of claim 9, wherein the latch further comprises a locking member (26, fig. 4 of Siblik) pivotally attached to the handle and configured to lock the handle in a closed position by pivoting a locking portion through a slot (25, fig. 4) formed in a side of the handle and into the bridge member (see fig. 3, where the locking member goes through the bridge member).

In regards to claim 13, Sandman in view of Hinden discloses:
The method of claim 12, wherein the compressing step comprises 
moving a latch of the duct clamp assembly from an open position to a closed position, 
but does not disclose the method further comprising: 
when the latch is in the closed position, pivoting a locking member of the latch into a slot of the latch and then into a bridge member of the latch, 
wherein the bridge member is located under a handle of the latch when the duct clamp assembly is in the closed position.
However, Siblik discloses a similar device (see figs. 1-8) when a latch is in the closed position (see fig. 4), 
pivoting a locking member (26, fig. 4 of Siblik) of the latch into a slot (25, fig. 4) of the latch and then into a bridge member (41, fig. 4) of the latch (see fig. 3, where the locking member goes in both the latch and bridge member), 
wherein the bridge member is located under a handle of the latch when the duct clamp assembly is in the closed position (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the known latch system of Sandman with the known latch system of Siblik to provide the benefit of unwanted ring opening movement (see col. 1, lines 38-42) AND because both latch systems are used for the same purpose and the results of the substitution would have been reasonably predictable.

	In regards to claim 16, Sandman discloses:
A method for maintaining a connection point of two segments of duct held together by a duct clamp assembly comprising 
a clamp and 
a gasket compressed between the clamp and the connection point (see fig. 5A), and 
removing a compression force from the gasket (see fig. 3, where the clamp is removed from the ducts),
but does not explicitly disclose: 
a bridge member, 
locking member, and 
the gasket comprising a body made of a foam and a layer made of a solid polymer, 
wherein the layer extends around an outer surface of the body.
In regards to the foam body and layer of solid polymer, Hinden discloses a gasket (10, fig. 1) between adjacent ducts (23 and 24, fig. 2) are known to comprise a rubberized layer (combination of 18 and 19 in fig. 3; see col. 3, lines 8-11) and a body (20, fig. 3) made of polyurethane foam (see col. 3, lines 12-15),
wherein the layer extends around an outer surface of the body (see fig. 3),
wherein the gasket provides the benefit of vibration dampening (see col. 2, lines 50-60). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the gasket of Sandman such that the body is made of polyurethane foam with the provision of a layer made of a rubberized material extended around an outer surface of the body to provide the benefit of vibration dampening in the ducts, as taught by Hinden (see col. 3, lines 12-15).
In regards to the bridge member and locking member, Siblik discloses a method to a similar device (see figs. 1-8), the method comprising: 
pivoting a locking member (26, fig. 4 of Siblik) of a latch (see fig. 4) of the clamp (see fig. 4) out of a bridge member (41, fig. 4) of the latch and then out of a slot (25, fig. 4) of the latch
wherein the bridge member is located under a handle of the latch (see fig. 1) when the duct clamp assembly is in the closed position (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the known latch system of Sandman with the known latch system of Siblik to provide the benefit of unwanted ring opening movement (see col. 1, lines 38-42) AND because both latch systems are used for the same purpose and the results of the substitution would have been reasonably predictable.
It appears that one of ordinary skill in the art would be required to execute these steps while adjusting and securing a clamp to a pair of ducts. 

In regards to claim 17, Sandman in view of Hinden and Siblik further discloses: 
The method of claim 16, wherein the removing step comprises moving the latch from a closed position to an open position. 
It is inherent to one of ordinary skill in the art using a latch that a “removing step” would require moving the latch from a closed to open position. 

	In regards to claim 18, Sandman in view of Hinden and Siblik further discloses: 
The method of claim 16, further comprising: 
re-applying the compressing force to the gasket such that the gasket is again compressed between the clamp and the connection point.
It is inherent to one of ordinary skill in the art would require “re-applying the compressing force to the gasket such that the gasket is again compressed between the clamp and the connection point” to confirm or fix the connection between the clamp and the ducts. 

	In regards to claim 19, Sandman in view of Hinden and Siblik further discloses:
The method of claim 18, wherein the re-applying step comprises: 
moving the latch from an open position to a closed position (see fig. 1, where the latch is in the closed position); and 
pivoting the locking member into the slot of the latch and then into the bridge member of the latch (see fig. 3 of Siblik, where pivoting would be required while trying to insert the locking member into the bridge member and slot), 
wherein the bridge member is located under a handle of the latch when the latch is in the closed position (see fig. 3 of Siblik). 

In regards to claim 20, Sandman in view of Hinden and Siblik discloses:
The method of claim 16, but does not explicitly disclose the layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm.
However, while Sandman in view of Hinden does not expressly disclose “layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm”, the “thickness” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sandman in view of Hinden to have the “layer of the solid polymer has a thickness that is greater than 0 mm and less than about 1 mm”, as the “thickness” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalb (U.S. Patent No. 5,020,839) discloses the clamp of the present invention.
Mino (U.S. Patent No. 4,715,609) discloses that it is known to use a foam body with a layer in HVAC systems. 
Yoon (KR-200362280) discloses a similar gasket to the present invention with a clamp.
Damsel (U.S. Patent No. 1,931,922) discloses it is known to provide a laminate material to a rubber gasket to protect the rubber. 
Stengl (U.S. Patent No. 8,901,437) discloses a rubber seal comprised of a urethane film. 
Hermanson (U.S. Patent No. 10,539,337) discloses that it is known to use foam seals for duct. 
Jones (U.S. Patent No. 6,126,213) discloses a similar clamp to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679